Case 20-10343-LSS Doc5004 Filed 05/25/21 Pagelof3

May 9, 2021

>
Honorable Laura Selber Silverstein I &
Justice, BSA Bankruptcy Case 202) i
824 Market St AY as AM 8:46
6" Floor Is CLEP;

JO B E if

Wilmington DE 19801 MS TRIAARUP Icy

- F

Re: Chin

Your Honor:

My name [iii am an Eagle Scout from the class of 1987. The abuse that I endured in
Scouting took place later in 1987. I was a camp counselor at en Uhe camp
was run by the Theodore Roosevelt Council (became the Grand Canyon Council: covering central and
northern Arizona and New Mexico) and the Catalina Council. I was employed as a counselor in the Nature
Lodge. Apparently, the Nature lodge and other lodges had a reputation for their hazing of new counselors.
A good friend of mine TTD endured several summers of abuse, but felt so shamed he could not
bring himself to report it. He had tried to warn me, but avoiding this situation turned out to be impossible,
due to my job description. I had to report mine, as my knee was seriously injured.

My situation is a clear case of what the Council would do to cover up what happened. They lied to us
about our options for remedy and pushed us to forego a personal injury claim, since it occurred while we
were employed, even as volunteers. The attorney that they “hired” for providing legal advice to us pushed
in the direction that BSA chose and re-emphasized the fact that nothing about the sexual abuse issues could
ever be raised. As a young man who was an Eagle Scout and believed in the mission of the Boy Scouts, I
assumed that they would do the night things. I assumed that they would be honest and deal with us in an
honorable fashion. Instead, they lied to our faces, they conspired to cover up the extent of the incidents,
and then they turned on us. What their legal counsel did was perpetuate the cover-up and committed, in my
opinion, professional malpractice, although that is of little consequence today as those partners have long
since retired. When the Abused In Scouting network became public, I inquired about any recourse the Boy
Scouts clearly engaged in deceitful tactics and stooped so far as to have their attorneys and the attorney they
“retained” for me commit what could be deemed as professional misconduct and definite breaches of ethics.
Unfortunately, all of those parties have since retired.

The offered settlement fund by the BSA is completely inadequate! I am fortunate to have injured my
knee, although it will soon require a knee replacement since the reconstruction required those many years
ago cause an accelerated degeneration of the joint and my knee is full of arthritis now. It is tronic that such
a severe injury made me lucky. I say lucky because I only had to endure that one incident of humiliation.
Some of these boys had to endure years of abuse! Their current proposal does not even cover a year of
therapy for most of them!!!

I would like to address several portions of the proposed settlement and make some suggestions of my
own. First, the settlement does not have any concrete numbers for monies to be contributed by the local
councils. If BSA and the local councils do not come together to solve incidents of past abuse, the litigation
will continue for years to come, as the local councils have had suits filed against all of them. Second, the
Case 20-10343-LSS Doc5004 Filed 05/25/21 Page2of3

settlement does not include any concrete figures for monies from the insurance companies. Lastly, the assets
offered up by BSA are inadequate and the ones that have been offered up for settlement are perhaps the
most offensive offerings and shows that BSA does not have any respect for the traditions of the Scouting
program!!! I speak of the Norman Rockwell art collection. These images helped to grow the BSA and
embody visions of a simpler time in our nation’s history. It is extremely offensive to me that they would
attempt to sell that art to a private collector and remove it from the public and boys visiting the BSA National
Office. With those thoughts, I would like to offer the following suggestions to aid in this process:

1. If the current offering is the final put forth before the court, is it allowed under the law to conduct
a less formal vote by the claimants? I ask because the time and resources necessary to conduct a
formal vote would be a waste, as most parties know that the initial offer will be rejected. If there
would be an informal method, such as a secure website vote that could be taken, this would expedite
and reduce costs in order to allow everyone to see what most of us know would happen and allow
everyone to move forward to see if an agreement that is satisfactory to everyone can be reached,
rather than drag this through the end of the summer and past where BSA states it needs to emerge
from this process to remain a viable organization.

2. Have the written and electronic correspondence over the years between BSA and their insurers, most
particularly Hartford, been divulged or requested by any party and examined to understand the full
scope of what the insurers knew when and how much? It appears that Hartford that has an
extraordinary effort to reach an agreement with BSA for its contributions to the compensation fund,
which only amounts to less than 10% of their total potential liability. Additionally, this has been
conducted as a backroom style deal in an effort to circumvent the claimants and the bankruptcy
process. If a deal cannot be reached that appeases the court and the claimants, I would recommend
that the insurers be allowed to stand alone in hability against legal claims, if allowed by law. Any
offering by the insurance companies should be required to be approved by the court, not a behind
the scenes deal between BSA and the insurer. The effort to reach a lowball settlement by Hartford
suggests that they may have known a long time about the abuse issues and are trying to get out of
this process before anyone finds out how complicit they may have been.

3. The BSA and the local councils are asking that local councils be protected from any required
compensation requirement, but also want them shielded from any further litigation. They have
argued that the local councils are separate entities incorporated separately from BSA. Either they
must take a role in the compensation funding or they must face separate litigation, as many have
come to realize will occur. If the local councils want shielding from the bankruptcy proceedings,
then those local councils must join with the BSA in contributing to the compensation fund and then,
and only then, would I concur that they be shielded from further litigation on past incidents.
Otherwise, they can stand alone and face the legal ramifications. However, there must be firm
commitments from each local council joining this action on the cash and assets that will be
contributed before an agreement can be reached. As the current proposal stands, BSA 1s only
promising to make a plea for the councils to join the fund, nothing definitive. To ask for shielding
based upon only a request is laughable at best.

4. BSA needs to look at other assets to offer for sale. The 700 acres in Northern New Jersey sit in one
of the richest areas in the nation. Estimates for land in that area are listed online at $20K per acre.
However, conversations with a couple of people whom I know who work in real estate told me that
the BSA may be able to get as much as $50K per acre. The high rise building in Georgia, the
oceanfront property on St Croix in the Virgin Islands, and some of the mountain lands in Colorado
could also add to the compensation fund. I would like to see the developed camps, such as Philmont,
 

Case 20-10343-LSS Doc 5004 Filed 05/25/21 Page3of3

remain with BSA. I never had the privilege of attending the Philmont camp but know several friends
who have and they stated it is an awesome trip. The Virgins Island site seems impractical given the
distance and expense to travel. There are also camps that local councils have closed and could be
sold to help with the compensation fund.

Your Honor, I would like to thank you for taking the time to read this letter and allowing me to make
these suggestions. I hope that they can assist in reaching a resolution to this case in a manner that helps
those who were victims of the abuse, such as myself, and allows the BSA to emerge from this process and
continue to help our youth grow into citizens are highly respectable. Today, | still comments from my
resume about having a note that I am an Eagle Scout and don’t regret the time and energy that I put into
Scouting. However, BSA made some very serious errors in judgement and betrayed the trust of the Scouts
and their families by allowing the abuse to continue and engaging in activities to cover up the actions. |
believe that BSA can emerge from this process a much stronger organization, but it is going to take the help
of the local councils, many of whom created the cover-ups that have led to this action and the 90K+ cases
of sexual abuse noted. The total assets between the local councils involved and the BSA need to be on the
table to create a fund that is adequate enough to address these issues. I can only speak for myself, but I am
confident that none of the abuse survivors truly want to see BSA have to close down. However, we also
refuse to walk away without BSA and the councils not doing everything that they can to make the survivors
of the errors in judgement as close as they can to be whole again. I guess the bottom line of whether or
not the BSA emerges as a viable organization remains in their hands. Sadly, my fellow survivors and I trusted
them to keep us safe over the years. However, they did not do enough to prevent it and they did not admit
their mistakes, instead choosing to try to bury them away from the public. I would implore the leaders of
BSA and the local councils to not betray the survivors a third by insulting us with such a weak attempt to
end this saga and do what is right to fix the past mistakes and try to allow healing to occur and usher in a
new era within BSA of strong oversight and efforts to rebuild the public’s trust. The survivors and the
public are waiting. Will BSA and the local councils live up to the tenets of the Scout Oath and Scout Law
by standing up for what is right and being an example or will they continue to show that those immortal
words only apply to the Scouts, but not to BSA?

Sincerely,

 
